The Honorable Mary Estill Buchanan Colorado Secretary of State 1575 Sherman Street Denver, Colorado 80203
Dear Ms. Buchanan:
QUESTION PRESENTED AND CONCLUSION
I am writing in response to your request for an opinion on the following question:
What is the list of registered voters for schoolboard and other elections held during the period that purging of voters is required and in process following a general election?
     C.R.S. 1973, 1-2-211 requires that within 45 days after any general election the county clerk and recorder shall compare the pollbook of electors who voted at the general election with the registration book for such election.
ANALYSIS
Subsections (1)b and (2) require that the purge be conducted in the following manner.
     (b) The county clerk and recorder shall mail a notice within fifty-five days after any general election to all such electors who failed to vote. The notice shall include a return portion. . . . In the event that an elector does not return the notice within thirty days after the date of mailing, the county clerk and recorder shall mark the registration sheet of each elector who failed to vote by writing or stamping the registration sheet with the words "failed to vote (insert election date)" and removing the registration sheet from the registration book.
. . . .
     (2) The registration book as thus purged, together with the names of additional persons who have registered after the completion of the purgings, shall be the registration book for all succeeding primary and special elections until and including the next general election.
The foregoing authority indicates that a purge of the registration books involves three steps: (1) the failure of the elector to return the notice within three days; (2) the marking of the registration book by the county clerk; and (3) the removal of the registration sheet from the registration book. Only after the completion of all three steps is the registration book purged.
In addition, C.R.S. 1973, 1-2-202(5) provides for the inclusion in the list of registered voters those persons who have registered during the time the registration books are closed pursuant to 1-2-202(1) but whose names are not placed in the registration book until the day after the election, and those electors who actually registered at least thirty-two days prior to any election for which the books or lists are prepared.
The list of registered voters for any election held subsequent to the general election, but prior to the completion of the purge, as defined above, would include the following categories of registered voters: (a) those electors constituting the list of registered voters for the preceding general election; (b) those electors who registered prior to the general election, but whose inclusion in the list of registered voters is deferred until the day following the general election; and (c) those voters actually registered at least thirty-two days prior to the election for which the lists are prepared.
SUMMARY
In any election, the statutes specifically governing that election must also be examined. In the situation posed by your inquiry, the list of registered electors for a school bond election must be certified to be those electors whose names appear on the registration list at the close of business on the thirty-second day prior to the time of the school election, pursuant to C.R.S. 1973, 22-31-106(3). If all steps constituting the purge of the list are completed prior to that time, the certified list would reflect those deletions. However, if the purge is in progress, it is my opinion that the registered voters for the school election would be the list as constituted at the preceding general election, plus the deferred registered voters and those electors having actually registered in the time period between the general election and thirty-two days prior to the school election.
I hope this opinion sufficiently addresses your inquiry.
Very truly yours,
                              J.D. MacFARLANE Attorney General
ELECTIONS
C.R.S. 1973, 1-2-211
C.R.S. 1973, 1-2-202
C.R.S. 1973, 22-31-106
SECRETARY OF STATE DEPT. Elections, Div. of
The list of registered voters for an election subsequent to general election, but prior to the completion of the purge of registration would include: (1) all voters registered for general; (2) all deferred registrants; and (3) those voters actually registered prior to the registration deadline for the election for which the list is prepared.